IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of a                      §
Member of the Bar of                    §
the Supreme Court of                    §
Delaware:                               §      No. 519, 2014
                                        §
STEPHEN L. NOWAK,                       §
        Petitioner.                     §


                           Submitted: September 16, 2014
                            Decided: September 19, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                    ORDER

      This 19th day of September 2014, the Court has before it a petition for

transfer to retirement status.

      IT IS HEREBY ORDERED that pursuant to Supreme Court Rule 69,

Petitioner is granted leave to transfer to Retirement Status. While on Retirement

Status, Petitioner will not engage in any practice of law, compensated or

uncompensated, including those areas of practice permitted for a “retired lawyer”

in Supreme Court Rule 69. Should Petitioner request a transfer from Retirement

Status, he must petition for reinstatement and prove by clear and convincing

evidence the factors for reinstatement outlined in Disciplinary Procedural Rule

22(g)(1)-(8).

                                                  /s/ Henry duPont Ridgely
                                                  Justice